Exhibit 10.1

AMENDMENT NO. 2

THIS AMENDMENT NO. 2, dated as of December 20, 2011 (this “Amendment”), of that
certain Credit Agreement referenced below is by and among AMERICAN
TELECONFERENCING SERVICES, LTD., a Missouri corporation, (the “Borrower”),
PREMIERE GLOBAL SERVICES, INC., a Georgia corporation (the “Parent”), and the
other Guarantors identified on the signature pages hereto, the Lenders
identified on the signature pages hereto, and Bank of America, N.A., as
Administrative Agent, for the Lenders. Capitalized terms used but not otherwise
defined herein shall have the meanings provided in the Credit Agreement. 

W I T N E S S E T H

WHEREAS, a $325 million credit facility consisting of a $275 million revolving
credit facility and a $50 million term loan has been established in favor of the
Borrower pursuant to the terms of that Credit Agreement dated as May 10, 2010
(as amended and modified, the “Credit Agreement”) among the Borrower, as
borrower, the Parent and certain subsidiaries and affiliates, as guarantors, the
lenders identified therein and Bank of America, as Administrative Agent and
Collateral Agent; 

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement, including extension of the termination date for and repricing of
Revolving Loans, and the establishment of a new $50 million term loan; and 

WHEREAS, the Lenders have agreed to the requested modifications on the terms and
conditions set forth herein. 

NOW, THEREFORE, IN CONSIDERATION of the premises and other valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows: 

1. Modifications in respect of Senior Credit Facilities.

1.1 Reduction in Commitments under the Revolving Credit Facility. The Aggregate
Revolving Commitment Amount as referenced and defined in Section 2.01(a) is
reduced from $275 million to $250 million, as provided herein. Schedule 2.01 to
the Credit Agreement is amended as provided herein and attached hereto to give
effect to the reduction in such commitments.

1.2 Establishment of New Term Loan A. A $50 million Term Loan A (the “Original
Term Loan A”) was established on May 10, 2010, being the Closing Date and the
date of the Credit Agreement. The Original Term Loan A has been paid off. A new
$50 million Term Loan A (the “New Term Loan A”) is established pursuant to this
Amendment as provided herein. Each of the Lenders with commitments for the New
Term Loan A agrees to provide, severally and not jointly, their pro rata share
of the New Term Loan A as provided herein. Schedule 2.01 to the Credit Agreement
is amended as provided herein and attached hereto to give effect to the
establishment of such term loan.

1.3 Assignment of Interests. Immediately after the reductions in Revolving
Commitments but immediately prior to the effectiveness of this Amendment, the
loans and commitments of JPMorgan Chase Bank, N.A., HSBC Bank USA, National
Association and United Overseas Bank Ltd, New York Agency under the Credit
Agreement will be assigned in whole as provided in the Master Assignment dated
as of the date hereof.



 

 

2. Amendments to the Credit Agreement. The Credit Agreement is amended in the
following respects:

2.1 Definitions. In Section 1.01 (Definitions) the following terms are amended
and/or added to read as follows:

“Amendment No. 2” means that certain Amendment No. 2 to this Credit Agreement
dated as of the Amendment No. 2 Effective Date.

“Amendment No. 2 Effective Date” means the date that the conditions to
effectiveness for Amendment No. 2 shall have been satisfied, being December 20,
2011.

“Applicable Currency” means, with respect to any Loan, the currency in which
such Loan is denominated.

“Applicable Percentage” means the following percentages per annum, based on the
Consolidated Leverage Ratio determined as of the last day of the immediately
preceding fiscal quarter:

 

   

Revolving Loans and Letters of Credit

 

  Pricing Level Consolidated Leverage Ratio Eurocurrency Rate Loans and Letters
of Credit Base Rate Loans Commitment Fee 1

Less than 1.25 to 1.0

1.75% 0.75% 0.25% 2

Less than 1.75 to 1.0 but greater than or equal to 1.25 to 1.0

2.00% 1.00% 0.30% 3

Less than 2.25 to 1.0 but greater than or equal to 1.75 to 1.0

2.25% 1.25% 0.35% 4

Less than 2.75 to 1.0 but greater than or equal to 2.25 to 1.0

2.50% 1.50% 0.40% 5 Greater than or equal to 2.75 to 1.0 2.75% 1.75% 0.45%

 

   

Term Loan A

 

  Pricing Level Consolidated Leverage Ratio Eurocurrency Rate Loans Base Rate
Loans   1

Less than 1.25 to 1.0

1.75% 0.75%   2

Less than 1.75 to 1.0 but greater than or equal to 1.25 to 1.0

2.00% 1.00%   3

Less than 2.25 to 1.0 but greater than or equal to 1.75 to 1.0

2.25% 1.25%   4

Less than 2.75 to 1.0 but greater than or equal to 2.25 to 1.0

2.50% 1.50%   5 Greater than or equal to 2.75 to 1.0 2.75% 1.75%  

 

Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Leverage Ratio shall become effective not later than the date
five (5) Business Days immediately following the date a Compliance Certificate
is required to be delivered pursuant to Section 7.02(a); provided, however, that
if a Compliance Certificate is not delivered when due in accordance therewith,
then Pricing Level 5 shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered until the
date not later than five (5) Business Days immediately following delivery
thereof. The Applicable Percentage in effect from the Amendment No. 2 Effective
Date through the date for delivery of the



2

 

Compliance Certificate for the fiscal quarter ending December 31, 2011 shall be
determined based upon Pricing Level 4. Determinations by the Administrative
Agent of the appropriate Pricing Level shall be conclusive absent manifest
error.

“Joint Lead Arrangers” means BAS and RBSC.

“Original Term Loan A” has the meaning provided in Section 2.01(d).

“New Term Loan A” has the meaning provided in Section 2.01(d).

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates (but not less frequently than once a month) as the
Administrative Agent shall determine or the Required Lenders shall require; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency, (ii)
each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount) or
extending the expiry date thereof, (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in an Alternative Currency, (iv)
in the case of the Existing Letters of Credit, the Closing Date, and (v) such
additional dates (but not less frequently than once a month) as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.

“Revolving Termination Date” means December 20, 2016.

“Term Loan A Maturity Date” means December 20, 2016.

2.2 In Section 2.01(a), “Aggregate Revolving Committed Amount” as referenced and
defined therein is amended to read “TWO HUNDRED FIFTY MILLION DOLLARS
($250,000,000) (as such amount may be increased or decreased in accordance with
the provisions hereof, the “Aggregate Revolving Committed Amount”)”.

2.3 Section 2.01(d) is amended to read as follows:

(c) Term Loan A. A $50 million term loan (the “Original Term Loan A”) was
established on the Closing Date, which was paid off in full prior to the
Amendment No. 2 Effective Date. On the Amendment No. 2 Effective Date, each Term
Loan A Lender agrees to make its portion of a new non-amortizing term loan (the
“New Term Loan A” or the “Term Loan A”) in a single advance to the Borrower in
Dollars in the amount of its respective Term Loan A Committed Amount; provided
that after giving effect to such advances, the Outstanding Amount of the Term
Loan A shall not exceed FIFTY MILLION DOLLARS ($50,000,000). The Term Loan A may
consist of Base Rate Loans, Eurocurrency Rate Loans, or a combination thereof,
as the Borrower may request. Amounts repaid on the Term Loan A may not be
reborrowed.

2.4 Section 2.05(c) is amended to read as follows:

(c) Term Loan A. The Term Loan A is a non-amortizing term loan. The Outstanding
Amount of the Term Loan A is due and payable in full on the Term Loan A Maturity
Date.



3

 

2.5 Section 8.02(i) is amended to read as follows:

(i) other investments not contemplated in the foregoing clauses of this Section
in an aggregate principal amount not to exceed $25 million at any time;

2.6 Section 8.06(d) is amended to read as follows:

(d) so long as no Default or Event of Default shall exist immediately before or
immediately after giving effect thereto on a Pro Forma Basis,

(i) the Parent may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire shares of its Capital Stock or warrants,
rights or options to acquire any such shares solely for cash in any calendar
year in an aggregate amount not to exceed $50 million;

(ii) the Parent may purchase Capital Stock from officers and employees of the
Parent to the extent the aggregate amount of all such purchases does not exceed
$2 million during the term of this Credit Agreement;

(iii) in addition to the purchases permitted under clause (ii) above, the Parent
may purchase Capital Stock of the Parent held by Designated Officers, provided
that the aggregate amount paid in connection therewith is less than $15 million
per fiscal year and the proceeds of such repurchases are immediately paid to the
Parent to repay loans and advances made by the Parent to any of the Designated
Officers prior to the Closing Date; and

2.7 Section 8.12(c) is amended to read as follows:

(c) Consolidated EBITDA. Permits, as of the end of any fiscal quarter of the
Parent, the portion of Consolidated EBITDA attributable to activities and
operations in the United States as compared to Consolidated EBITDA as a whole to
be less than 0.40:1.0.

2.8 Schedule 2.01 (Lenders and Commitments) is updated and amended to read as
attached hereto.

2.9 Schedule 11.02 (Notice Addresses) is updated for the Borrower and Guarantors
as follows:

BORROWER AND GUARANTORS:

David E. Trine, Chief Financial Officer

Premiere Global Services, Inc.

3280 Peachtree Road

The Terminus Building, Suite 1000

Atlanta, Georgia 30305

Phone: (404) 262-8550

Fax: (866) 219-0559

E-mail: david.trine@pgi.com



4

 

Doug Noe, Controller and Treasurer

Premiere Global Services, Inc.

3280 Peachtree Road

The Terminus Building, Suite 1000

Atlanta, Georgia 30305

Phone: (404) 262-8403

Fax: (866) 953-1405

E-mail: Doug.Noe@pgi.com

With a copy to:

Scott Askins Leonard, SVP – Legal and General Counsel

Premiere Global Services, Inc.

3280 Peachtree Road

The Terminus Building, Suite 1000

Atlanta, Georgia 30305

Phone: (404) 262-8502

Fax: (866) 296-6245

E-mail: Scott.AskinsLeonard@pgi.com

3. Conditions Precedent. This Amendment shall be effective upon satisfaction of
the following conditions, in each case in form and substance satisfactory to the
Administrative Agent:

3.1 Receipt by the Administrative Agent of a copy of the fully executed Master
Assignment whereby all of the loans and commitments of JPMorgan Chase Bank,
N.A., HSBC Bank USA, National Association and United Overseas Bank Ltd., New
York Agency and a portion of the loans and commitments of Comerica Bank under
the Credit Agreement have been assigned to other Lenders.

3.2 Receipt by the Administrative Agent of executed signature pages to this
Amendment from (i) the Borrower and the Guarantors, (ii) the Administrative
Agent, and (iii) the Lenders.

3.3 Receipt by the Administrative Agent of executed promissory notes and
amendments to Collateral Documents, as appropriate, to evidence or otherwise
give effect to this Amendment.

3.4 Receipt by the Administrative Agent of legal opinions of counsel for the
Borrower and the Guarantors, including local counsel, where appropriate,
regarding, among other things, existence, due authorization, execution, delivery
and enforceability of this Amendment and the other loan documentation, no
conflicts with organizational documents, material debt documents or applicable
law, and perfection of security interests, in each case in a manner reasonably
satisfactory to the Administrative Agent.

3.5 Receipt by the Administrative Agent of copies of supporting resolutions,
Organization Documents, certificates of good standing, incumbency certificates
and other corporate documentation from the Borrower and the Guarantors.

3.6 Confirmation of payment of all fees and expenses owing in connection with
this Amendment, including fees and expenses of counsel for the Administrative
Agent.

This Amendment shall not be effective until the Administrative Agent shall have
given confirmation of satisfaction of all of the foregoing conditions.



5

 

4. Representations and Warranties. Each of the Credit Parties hereby represents
and warrants that:

4.1 it has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby;

4.2 it has executed and delivered this Amendment and the Amendment is a legal,
valid and binding obligation enforceable against it in accordance with its
terms, except to the extent that the enforceability may be limited by applicable
Debtor Relief Laws affecting creditors’ rights generally and by equitable
principles of law (regardless whether enforcement is sought in equity or at
law); and

4.3 as of the date hereof, (i) the representations and warranties set forth in
Article VI of the Credit Agreement are true and correct as of the date hereof,
except to the extent that they specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (ii) no Default or
Event of Default shall exist immediately before or immediately after giving
effect to this Amendment and the transactions contemplated herein.

5. Acknowledgment of Guaranty Obligations and Liens.

5.1 Each of the Guarantors acknowledges and consents to all of the terms and
conditions of this Amendment, affirms its guaranty obligations under and in
respect of the Credit Documents and the New Term Loan A established hereby and
agrees that this Amendment and all documents executed in connection herewith do
not operate to reduce or discharge any Guarantor’s obligations under the Credit
Documents, except as expressly set forth therein.

5.2 Each of the Credit Parties hereby affirms the Liens and security interests
created and granted in the Credit Documents and agrees that this Amendment is
not intended to adversely affect or impair such Liens and security interests in
any manner.

6. Full Force and Effect; Affirmation. Except as modified hereby, all of the
terms and provisions of the Credit Agreement and the other Credit Documents
(including schedules and exhibits thereto) shall remain in full force and
effect. Each of the Credit Parties hereby (a) affirms all of its obligations
under the Credit Documents to which it is party and (b) agrees that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge their obligations under any Credit Document, except as
expressly stated therein.

7. Expenses. The Borrower agrees to pay all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including the reasonable fees and expenses of Moore & Van
Allen PLLC.

8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart. Delivery by any party hereto of an executed
counterpart of this Amendment by facsimile shall be effective as such party’s
original executed counterpart.

9. Credit Document. Each of the parties hereto hereby agrees that this Amendment
is a Credit Document.



6

 

10. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely within such state.

[Remainder of Page Intentionally Left Blank]

7

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWER:

AMERICAN TELECONFERENCING SERVICES, LTD.,

a Missouri corporation

 

By: /s/ Douglas Noe 

Name: Douglas Noe

Title: Treasurer

 

GUARANTORS:

AMERICAN TELECONFERENCING SERVICES, LTD.,

a Missouri corporation

PREMIERE GLOBAL SERVICES, INC.,

a Georgia corporation

NETSPOKE, INC.,

a Delaware corporation

IMEET, INC.,

a Delaware corporation

 

By: /s/ Douglas Noe 

Name: Douglas Noe

Title: Treasurer

 

 

 

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

 

By: /s/ Roberto Salazar 

Name: Roberto Salazar

Title: Vice President

 

 

 

 

 

 

Lenders:

BANK OF AMERICA, N.A.,

as L/C Issuer, Swingline Lender and as a Lender

 

By: /s/ Ryan Maples 

Name: Ryan Maples

Title: Vice President

 

 

 

 

 

 

RBS CITIZENS, NATIONAL ASSOCIATION

 

By: /s/ Peter M. Benham 

Name: Peter M. Benham

Title: Senior Vice President

 

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

By: /s/ Alicia C. Watkins 

Name: Alicia Cullens Watkins

Title: Vice President

 

 

 

 

 

 

Regions bank,

as Co-Documentation Agent and as a Lender

 

By: /s/ Stephen T. Hatch

Name: Stephen T. Hatch

Title: Vice President

 

 

 

 

 

 

fifth third bank, an Ohio banking corporation,

as a Lender

 

By: /s/ Dan Komitor

Name: Dan Komitor

Title: Senior Relationship Manager

 

 

 

 

 

 

synovus BANK

 

By: /s/ William Buchly

Name: William Buchly

Title: Corporate Banking Relationship Manager

 

 

 

 

 

 

comerica bank

 

By: /s/ Dru Steinly

Name: Dru Steinly

Title: Vice President

 

 

 

 

 

 

atlantic capital bank

 

By: /s/ J. Christopher Deisley

Name: J. Christopher Deisley

Title: Senior Vice President

 

 

 

 